 1 AUGHAN-HICKS BUICK CO.587notifying and bargaining with the above-named Unionconcerning suchdecision and its effects.WE WILL NOT in any othermanner interfere with, restrain,or coerce ouremployees in the exercise of their rightto self-organization,to form, join,or assist unions, to bargain collectively through representativesof their ownchoosing, to engage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection, or torefrain fromsuch activities,except to the extent that such right may be affected by an agreementrequiringunionmembership as a condition of employment, as authorizedin Section8(a)(3) of the National LaborRelationsAct, as amended by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL reimburse all employees or former employeesof our plant atOzark, Missouri, who punched in on December 19, 1963, for anyloss of paysuffered because of the discriminationagainstthemon that date,with 6 percentinterest.WE WILL offer to and, upon request, bargain collectively with the above-named Union as the exclusive representative of all employees in the unit aboutresumption of our operation at Ozark, Missouri,and failingto reach agree-ment in this matter, WE WILL bargain collectively about the effects of the dis-continuance of this operation. If agreement should be reached, WE WILL, uponrequest, put it in the form of a written contract. The unit is:All employees of Ozark Trailers, Incorporated, except office clerical em-ployees, watchmen and guards, professional employees, the plant manager,and all other supervisorsWE WILL reimburse the employees named below for any loss of pay sufferedby them because of the discontinuance of our operation at Ozark, Missouri,with 6 percent interest.A. R. ChiltonMax EstesJim TinkerClarence ChiltonHoward HaiflingEugene Van HornBillClaymanRex HenryTom Van HornLarry DayHollis H. HullLyleWoodOZARK TRAILERS, INCORPORATED,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)HUTCO EQUIPMENT COMPANY,Employer.Dated-------------------By-------------------------------------------(Represent,itive)(Title)MOBILEFREEZE COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Reprosent,ttive)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Any questions concerning this notice or compliance with its provisions may bedirected to the Board's Regional Office, 1200 Rialto Building, 906 Grand Avenue,Kansas City, Missouri 64106, Telephone Baltimore 1-7000, Extension 731.Vaughan-Hicks Buick Co.andInternational Association of Ma-chinists and Aerospace Workers,AFL-CIO.Cases 26-CA-2260and 26-PC-2607.October 28, 1966DECISION AND ORDEROn June 22, 1966, Trial Examiner George A. Downing issued hisDecision in the above-entitled proceeding, finding that Respondent161NLRB No. 41. 588DECISIONSOF NATIONAL LABOR RELATIONS BOARDhad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner'sDecision. The Trial Examiner also found merit in the Union's objec-tion to the election in Case 26-RC-2507, and recommended that allproceedings in connection with the petition be vacated. Thereafter,Respondent filed exceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and the brief, and the entirerecord in these cases, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.][The Board dismissed the petition in Case 26-RC-2507 andvacated all proceedings held in connection therewith.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis consolidated proceeding was heard before Trial Examiner George A. Down-ing at Little Rock, Arkansas, on March 15, 16, and 17, 1966, pursuant to duenotice.The complaint in Case 26-CA-2260 which was issued on January 6, 1966,under Section 10(b) of the National Labor Relations Act, on charges and amendedcharges dated November 17, and December 8 and 21, 1965, alleged in substancethat Respondent engaged in unfair labor practices proscribed by Section8(a)(1),(3), and (5) of the Act in specified respects as more fully set forthin section II,A, infra.Consolidated therewith for hearing and decision were certainobjectionsto conduct affecting the results of the election in Case 26-RC-2507. Respondentanswered denying the unfair labor practicesas alleged.Upon the entire record in the case and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGS; THE LABOR ORGANIZATION INVOLVEDI conclude and find on facts alleged in the complaint and admitted by answerthat Respondent, an Arkansas corporation engaged at Little Rock in the sale andservice of new and used automobiles, is engaged in commerce within the meaningof the Act (through,annual gross revenues in excess of $500,000 and throughdirect purchases from extra-State points of goods valued at more than $50,000),and that the Charging Union is a labor organization within the meaning of the Act.II.THE UNFAIR LABOR PRACTICESA. Introduction and issuesRespondent, the Buick dealer at LittleRock, sells and services new and used carsand operates in conjunctionwithitsbusiness a service andparts department whose VAUGHAN-HICKS BUICK CO.589employees are those involved in these proceedings. Following an organizationalmeeting in late September the Union requested recognition and bargaining on Sep-tember 30, and filed a representation petition on October 1 under Case 26-RC-2507. The Regional Director's Decision and Direction of Election was issued onNovember 9, and the election, held on December 8, was lost by the Union (13votes for, 16 against, and 12 challenged ballots). The Union filed objections whichthe Regional Director found in his Supplemental Decision issued on December 27,to relate to the same conduct as that covered by the unfair labor practice charges.He ieseived ruling on 11 challenged ballots cast by strikers and consolidated theproceeding with the unfair labor practice case for the purpose of resolving theissi'es raised by the objectionsThe complaint in Case 26-CA-2260 alleged a refusal to bargain commenc-ing on or about October 1. 1965, and various acts of interference, restraint, andcoercion thereafter, i e , solicitation of employee assistance to campaign againsttheUnion, unilateral improvement of working conditions in various respects,promises of benefits, threats of reduced earnings, and loss of employment, thewithholding and the granting of wage increases, and offers to bargain directly andindividually with the employees, bypassing the Union. It also alleged that Respond-ent discriminatorily refused to reinstate 11 strikers upon their unconditional appli-cation following the termination of an unfair labor practice strike on October 26.The Section 8(a)(1) conduct as litigated presented only factual issues Therefusal to bargain was defended mainly on the ground of a good-faith doubt ofmajority and of uncertainty as to the Union's unit claims. The refusal of reinstate-ment of the strikers was defended on the ground that the strike was of economicorigin and that the strikers were permanently replaced Respondent raised a furtherissue that the strike was illegal because it was in violation of Section 8(b)(7)(C)of the Act, and that the strikers engaged in misconduct which interfered with thedelivery of automobiles to Respondent.B. The evidence1.Antiunion conduct of Respondent's officials and supervisorsGeorge Cornatzar testified that on the morning of October 12, Joe Humphreys,service writer,' told him that the employees were making a mistake in what theywere doing and that, "You know, if anything ever happens that you lose your job,you will have to leave Arkansas to get another one." Humphreys was not called asawitness.Seven witnesses testified to a variety of interrogations by Service Manager W. F.Morgan and to statements made by Morgan concerning the Union in the weekbefore the strike began on October 14, the more material portions of which aresummarized below.Gene Horton testified that Morgan expressed surprise to hear about the Unionand asked how Horton felt about it. Horton answered that he did not know, andMorgan stated, "Well, before it comes to a vote, you better be D- sure you doknow."Willie Fay Abshure testified that Morgan expressed surpiise at hearing about theUnion the employees were trying to get in and stated he thought they had "a prettygood deal like it was."Ralph Eudy testified that Morgan questioned him as to how the employeesthought the Union could help them and stated he thought the Company could helpas much as the Union On a subsequent occasion after Eudy began wearing a unionbutton,Morgan questioned him as to what the button was and whether he was amember of the Union.Don Webb testified that on October 14 Morgan approached him, looked at hisunion pin, asked what the Union meant, and stated he believed the Company couldhelpWebb more than the Union.Orval Chambers testified that Morgan questioned him concerning what he thoughtabout the Union and stated he did not see how the Union would help the employees.1Respondentcontended at one point during thehearing thatHumphreyswas not asupervisorbut it did not renew thatcontentionafter attentionwas called tothe fact thatRespondent'sanswer admitted Humphreys' supervisory status. Furthermore, the RegionalDirector's Decision and Direction of Election contained the finding that Humphreys was asupervisor,and Respondentfiled no requestwith the Board to review that findingSee Rulesand Regulations,Series 8, Section102.67(b). 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDRobert Lawrence testified that Morgan questionedhim astowhether he knewabout the Union, what he thought about it, who started the Union, how it wouldhelp the employees any, and whether Lawrence had made up his mind how he wasgoing to vote. Morgan stated he did not want the Union to run the place and thatthe Company could do more for the employees than the Union could. In a secondconversationMorgan inquired whether Lawrence had heard any more about theUnion and stated that if the Union came in, two or three of the employees wouldmake more money than the rest of them, who would be back on the same levelwith John Weber.Jim Viner testified that Morgan informed him that he (Morgan) had talked to,most of the employees about the Union and questioned Vineras towhat he thoughtthe Union wouldgainfor the employees.Morgan made no denial of the testimony of Abshure and Viner and he admittedthe fact of a conversation concerning the Union with the other witnesses as well aswithmany other employees. Though Morgan denied the interrogations and thecoerce statements which were attributed to him, there was no corroboration ofhis testimony and his denials were overborne by the cumulative weight of the testi-mony to the contrary which, because of the number and the similarity of the con-versations, became in effect mutually corroborative. I therefore find that Morgan-made the statements and engaged in the interrogations which the General Counsel'switnesses testified to.D. E. Preston testified that on October 13, President Lee H. Vaughan approachedhim and stated he understood that some of the employees wanted a union and thatsome of them had even signed cards. When Preston acknowledged that he alsosigned a card, Vaughan mentioned the fact that Preston was a part-time employeeand asked whether Preston realized he might not be needed after that. Prestonreplied he realized that his job might be in danger when he signed a card. He wasin fact denied reinstatement after the strike.Vaughan testified that it was Preston who mentioned the interest of the employeesin union activities and he admitted that in replying he expressed concern about thatand asked Preston, "Will the union allow a part-time worker to stay on ourpayroll?"There was thus no conflict on the point that Vaughan suggested to Preston thathis job was in jeopardy because of the Union. Though under Vaughan's versionthe danger was to emanate from the (assumed) position of the Union on part-timeemployees, events proved, as established by other evidence herein, that the retaliationagainst Preston and other union members was wholly Respondent's- doing. Further-more, Vaughan's conduct was part of a common course of coercive conduct inwhich he, Morgan, Humphreys, and Hicks were contemporaneouslyengaged asherein found. I therefore credit Preston's testimony.Seven witnesses 'for the General Counsel testified to hearing a speech whichVaughan made to the employees on November26, duringwhich Vaughan said inpart that the strikers who had not been reinstated were permanently replaced andwould not be put back to work because he expected to-'retain the replacements.Vaughan also -told the employees that instead of having to take their. vacations dur-ing the summer months while school wasout (asthey had in the past), they couldsplit up their vacations if they wished to and take 1 week during the winter and 1during the summer or- at some other time during the year. Vaughan also referredto the fact the Company was still working on an insurance program and thought itpossibly would be ready by the first of the year.Vaughan testified that Respondent's vacation policy was not in fact changed, butthat although the Company tried to have vacations scheduled during the schoolvacation months, it still allowed the employees; upon request, to split their vacationsand take it some other time during the year. Concerning the giving of the speechitself,Vaughan testified that he followed with a single deviation the text of a draftwhich was received in evidence as an exhibit. The only deviation, Vaughan testified,concerned his reference to some property on University Avenue and. to a change inbuilding plans.Vaughan was cross-examined concerningcertain notations which appeared on theface of the typewritten draft of his speech. One sentence in the draft read "Point outthe benefits these employees enjoy, suchas insurance program,holidays; vacations,etc." That sentence bore a penciled deletion and opposite it in the margin the nota-tion "Omit." At the bottom of the same page, however, there appeared the follow-ing notation in pencil "Talk a little about property on University, heat, insuranceand air-cond." Vaughan 'acknowledged' that the notations were his and though he VAUGHAN-HICKS BUICK CO.591admitted following the latter notation so far as mentioning the property on Univer-sityAvenue was concerned, he denied that he discussed heat, insurance, or air con-ditioning and that he also omitted any reference to holidays and vacationsAs is seen Vaughan's testimony was in direct conflict with the mutually corrob-orative testimony of a number of witnesses as well as with his own penciled notationreminding him to talk about heat, insurance, and air conditioning I thereforecredit the mutually corrobative testimony of the General Counsel's witnesses 2The remainder of the testimony related to the conduct of General Manager JohnHicks, who came with the Company in June 1965, and who became a part owneron August 1. Some 2 weeks after the latter date, Hicks and Vaughan gave an"appreciation dinner" to the employees of the service and parts department atHank's Dog House and these mentioned certain improvements which they were con-sidering (e g., insurance, pensions and retirement, etc.), and which they hoped toput into effect in the future. Around September 7 or 8, Hicks met again with thesame employees and questioned them concerning their complaints and asked fortheir suggestions. The testimony of the General Counsel's witnesses was in generaldirectly concerned with Hicks' efforts, following the Union's request foi recognitionand both before and during the strike, to deal directly with the employees aboutthematters which he had mentioned in his two earlier meetings with them.3Robert Lawrence testified that Hicks spoke to him separately concerning theimproved benefits he had mentioned in the August meeting and stated he was goingtowork on those matters. Robert Childers testified that Hicks asked to talk withhim about "something that was going on around there" and what Childers thought"those people" could do that Hicks could not do himself. Childers replied he didnot think there was anything he could do that Hicks could not but that he had beenhearing "that stuff" a long time and did not pay attention to it any more.Six witnesses testified to a conversation between Hicks and a group of some 8or 10 employees on October 13, the day before the strike, in which George Cor-natzar did most of the talking on the employee side. In brief Hicks reminded theemployees of his earlier statements in the dinner meeting concerning such things asinsurance, vacations, heating the shop, etc., and complained that the employees hadnot given him sufficient time to show what he could do concerning improvementson those matters, which he was working on at the time. Hicks stated that he wouldlike to meet with the men as a group, or with them and their wives, for the purposeof reaching an agreement which would solve their problems. Cornatzar inquiredwhether Hicks meant that he was willing to meet with a union representative pres-ent, and Hicks ieplied that the word "union" was not mentioned, but added that ifthemen were willing to meet with him he would hire a motel and buy them asteak dinner.Hicks' testimony was not in substantial conflict. He admitted he told the employ-ees he would be delighted to meet with them or their wives to discuss with themthe program which he had mentioned in August and admitted further that whensomeone inquired whether a union representative would be invited to such a meet-ing he replied, "I did not mention the word at all."After the strike began Hicks continued his efforts to deal directly with the employ-ees, either with or without their wives. Elaine Cornatzar, wife of George Cornatzar,testified to a conversation with Hicks on the subject when she went into the show-room on October 18 to thank Hicks for sponsoring her bowling team. Though therewere conflicts between her testimony and Hicks' on minor details, Hicks' testimonyand his pretrial affidavit given to the Board was in substantial accord with Mrs.Cornatzar's testimony concerning the following facts:After discussion of employee complaints, outlined by Mrs. Cornatzar, Hicksagreed to straighten them out but claimed the men had not given him enough timeto do so; that if they would give him 2 months, he would agree to have a betterinsurance policy and better working conditions; and that he would like to call a3Vaughan made no specific denial of their testimony concerning his intention not toreinstate the strikers and the draft of his speech contained statements which iiere in sub-stantial accord with that testimony.3Hicks' testimony showed, however, that he did not consider himself as limited to thematters he had previously discussed with the men. Thus when questioned as to his posi-tion in the meeting which he was seeking with the employees if they should ask for some-thing beyond the subjects prciiousl5 discussed, Ilicks replied, "I was in a position todiscuss it " 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting of the men and their wives and talk over what they wanted 4 Mrs. Cor-natzar suggested that if Hicks were serious about the matter he should go outsideand talk with her husband and the other men on the picket line.Thereupon they left the building and Hicks spoke with Cornatzar outside. AgainHicks' testimony and his affidavit were not in substantial conflict with the testimonyof the Cornatzars that Hicks stated that he would like to have a meeting with themen and their wives to discuss what they wanted. Though Hicks professed inabilityin his affidavit to recall what he said other than having a meeting, he testifiedthat he referred specifically to his program as he outlined it in August and statedhe would like to meet to outline that program further.Cornatzar testified further that on the following morning Hicks spoke to himagain on the picket line, stating that he would like to have a meeting with the men,talk the matter over with them, and draw up a contract covering the things theywere in agreement on, and that the contract would provide that the employeeswould allow him 2 months to live up to it and if at the end of 2 months he hadnot fulfilled the agreement, Hicks would open the doors and let the Union come inwithout any objection.Robert Lawrence testified to a similar conversation with Hicks on the picket linein which Hicks expressed a desire to meet with the men individually, or with themand their wives, to work out something concerning insurance, heat, and re'irementand in which Hicks stated that if the employees did not receive the benefits by aspecified time, he would open the doors and let the Union come in. Hicks requestedLawrence to talk to the other employees to see if the matter could be workedout on some such basis. Lawrence agreed, and in fact talked with other employeesabout Hicks' suggestion.Though Hicks denied the conversation with Lawrence, the statements which the-latter testified to were substantially the same as those which Hicks made to Cor-natzar and Mrs. Cornatzar and to the group of mechanics before the strike.Lawrence's testimony may thus be regarded as being indirectly corroborated byHicks' course of conduct.2.The strike; the denial of reinstatementFollowing- Hicks' conversation with the group of mechanics on the morning ofOctober, 13, the employees attended a meeting at the union hall. The testimonywas in general accord that the men discussed Respondent's refusal to recognize theUnion and to its delaying and stalling 5 while Vaughan and Hicks were attemptingto talk the men out of the Union and trying to break down their adherence to it.'Specific reference was made to Humphreys' remarks to Cornatzar and to whatHicks had told the men that morning. The employees voted to strike on October 14-unless theCompany would immediately grant recognition. The Union wiredRespondent to that effect, and when Respondent by return wire refused recognition(see section 5,infra),the men struck on October 14.Some 19 men walked the picket line daily, were admittedly seen by Hicks, andtheir names were signed to a telegram on October 16 (see section5, infra),inwhich Respondent was informed that the Union was the collective-bargainingrepresentative of the signatories.On October 26 the strike was terminated and the strikers made unconditionalapplications to return to work. Respondent refused reinstatement to 10 of them(Willie F. Abshure, George Cornatzar, Delmar Newton, Otis Parker, Don Webb,Robert L. Childers, Ralph Eudy, Charles O'Bryant, D. E. Preston, and John T.Weber), on the ground that they had been permanently replaced during the strike.Phillip Beavers applied for reinstatement separately on October 28 and was deniedreinstatement on the same ground. '-*Hicks'affidavit was in full accord,as follows:I said that if the employees would give me 2 months I would get everything straight-ened out for them but they have not given me a chance. I said I would have them agood insurance policy and the other benefits they needed and if in these 2 months Ihave not done the things I said I would do for the men, then I would open the doorsand welcome the Union In. I said I would like to hold a meeting for the men and theirwives some place and ask each of them what they would like to have and I wouldwrite it all down5Respondent had obtained from the Regional Director a continuance of the hearing datein the representation case from October 15 to October 25 because the earlier date con--flicted with the opening show date for new model cars. VAUGHAN-HICKS BUICK CO.593Don Webb renewed his application on November 1 and was again denied rein-statement by Hicks, who offered, however, to get Webb a job out of the State.'Charles O'Bryant, who was subsequently reinstated to his same job, was requiredto fill=out,an application as a new employee and was paid on a different basis thanbefore the strike. Respondent also furnished O'Bryant's uniform, though he for-merly was required to pay for his own.Though new employees were hired from time to time since the termination ofthe strike, including one during the course of the hearing, Respondent did not offerthe jobs to any of the strikers to whom it had denied reinstatement.3.The alleged illegality of the strikeBy answer and amended answer Respondent asserted in varying form a defenseto the effect that the strike was an illegal one because it was a violation of Section8(b)(7)(C) of the Act in that an object was to force Respondent to recognize theUnion and in that the picketing had the effect of interfering with the delivery ofnew autos to Respondent.All that was involved under Respondent's evidence was a single incident duringthe strike when strikers Ralph Eudy and Jim Viner persuaded the driver of atransport not to unload some new cars at the usual delivery point as well as at asecondary delivery point (Grady Manning Garage) and finally at Searcy, Arkansas,some 40 miles away. Following an arrangement worked out by telephone callsfrom Searcy, the cars were reassigned by General Motors to the Searcy dealer, theVaughan-Hicks stickers were removed from the cars, and they were then unloadedby the driver, all with, the agreement of Eudy and Viner.4.Unilateral improvements in working conditionsThere is no conflict in the evidence that Respondent took certain unilateralactions concerning the wages, hours, and working conditions of the employeesfollowing the Union's request to bargain and that it failed to notify or to consultwith the Union about them. Such changes included (in addition to those affectingO'Bryant, section2, supra),the following:Periodic raises were given to Clyde Duck, an employee who was hired duringthe strike.Bobby Crabtree was given a raise in December and at the same time was givena check for $120 which purportedly covered his backpay at the new rate back tohis hiring on August 15. Crabtree admitted on cross-examination that he washired with the understanding that he would get a raise in about 2 months and hetestified to various conversations with Hicks before and after the strike in whichHicks mentioned the raise but stated he could not give one because it would beillegal to do so until the Union matter was settled.Certain Saturday afternoon work was eliminated.An improved vacation policy was put into effect as announced in Vaughan'sspeech on November 26. (See section1, supra.)An improved insurance plan was put into effect in January 1966. That was oneof the matters mentioned at the August dinner, but the first contact with insurancecompaines was not made until September, and the proposals from some six com-panies were submitted in October, November, and December. Hicks chose the planwhich he considered to be the best, and on December 31 authorized the carrierto put the plan into effect.Additional heating was installed in the service department and was placed inoperation on the day before the election. However, Respondent offered undisputedtestimony of a disinterested witness which established that the contractual arrange-ments were made during the month of September between the owner of the build-ing (not Respondent) and an independent contracting concern.5.Evidence relating to the refusal to bargaina.The appropriateunit; the Union's majorityThe Regional Director found on stipulation of the parties at the representationhearing that all service department employees, including parts department employ-ees,atRespondent's Little Rock, Arkansas, operation, excluding office clerical264-188-67-vol. 161-39 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, salesmen, managerial employees, guards, watchmen, and supervisors asdefined in the Act constituted a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.The parties stipulated at the present hearing that some 30-named employeesproperly belonged in that unit, leaving in issue only the status of Joe Humphreysand one Mathis. I find. Humphreys to be excludable from the unit as a supervisor.(See footnote1,supra.)Ifind on Hicks' undenied testimony that Mathis was aregular part-time employee of the service department and that ' he thereforebelonged in that unit. This makes a total of 31 employees within the unit, whichcoincideswith the number which Hicks specified in his testimony at the repre-sentation hearing.A total of 21 employees personally authenticated at the hearing their signatureson membership applications and/or authorization cards, both of which containedspecific authorizations to the Union to represent the signatories as collective-bargaining agent. Phillip Beavers' card bore the date of October 15, but in allother cases the first' card signed by each employee bore a date prior to October 1.The General Counsel also offered application and authorization cards dated Septem-ber 28 and October 14, respectively, of Otis Parker, whose signature was authenti-cated by George Cornatzar, and the application card dated December 5 of RobertD. Osburn, which was authenticated by Business Representative J. C. Rhew.Cross-examination by Respondent of some of the signatories developed nothingwhich reflected either on the validity of the authorization nor anything whichconstituted a revocation. Indeed 19 of the signatories affirmed their designation oftheUnion by their telegram to Respondent on October 16 and also by strikingand picketing the shop from October 14 through 26.b.The requestsand therefusalsOn September 29, the Union wrote Respondent notifying it that the Union wasconductingan organizingcampaignamongthe employeesand on September 30,itwrote Respondent that a majority of the employees "in the garageand mainte-nancedepartments" had authorized the Union to represent them for collectivebargaining, requested recognition, and suggestedameetingon October 13 or 14for the purpose of negotiating the terms of a workingagreement.The letter statedfurther that the Union was prepared to demonstrate its majorityshowing to adisinterested third party and suggested the municipal judge or any clergyman.Respondent answered neither of those letters. The Union filed itsrepresentationpetition on October 1 in which it described the unitas including all servicedepart-ment employees employed at the Little Rock establishment, excluding office clericalemployees,salesmen,managerial employees,guards,watchmen,and supervisors asdefined in the Act.On October 12 Respondent requested and the Regional Directorgranted a post-ponement of the hearing date on the representation petition from October 15 to 25.On October 14, the Union wired Respondent, referring to its requestfor recog-nition and its offer to prove its majority representation through a third party andto the fact that Respondent had procured through its attorneyan extension of timefor the hearing before the National Labor Relations Board. The wirecontinuedas follows:YOU HAVE BEEN TRYING TO DISSIPATE OUR MAJORITY. AT THISTIME WE REQUEST A MEETING FOR RECOGNITION AT 2 PMOCTOBER 14 1965 OR WE WILL STRIKE IMMEDIATELY.Respondent replied by wire of its attorneys, Clark and Martin, as follows:REURTEL SINCE YOUR LETTER REQUESTING RECOGNITION WASFOLLOWED BY A PETITION FOR AN ELECTION COMPANYASSUMED THAT YOU DESIRED TO RESOLVE QUESTION OF MAJOR-ITY STATUS BY ELECTION PROCEDURES. COMPANY HAS REASON-ABLE DOUBT THAT YOUR UNION REPRESENTS MAJORITY OFEMPLOYEES AND DENIES ANY ATTEMPTS TO DISSIPATE ALLEGEDMAJORITY STATUS. COMPANY REFUSED TO MEET WITH YOU ASSUGGESTED OR TO EXTEND RECOGNITION. ANY STRIKE ASTHREATENED IN YOUR TELEGRAM WILL BE CONSIDEREDILLEGAL AND AN UNFAIR LABOR PRACTICE. VAUGHAN-HICKS BUICK CO.595The Unionin turnreplied by wire as follows:IN REPLY TO YOUR TELEGRAM RECEIVED THIS DATE AT 1 PMBE ADVISED THAT A SUBSTANTIAL MAJORITY OF YOUR SERVICEDEPARTMENT EMPLOYEES ARE MEMBERS OF THIS UNION ANDHAS DESIGNATED THIS UNION TO REPRESENT THEM FOR COL-LECTIVE BARGAINING. WE AGAIN OFFER TO SHOW OUR PROOFOF THIS MAJORITY BY MEMBERSHIP APPLICATIONS UNLESS YOUAGREE TO RECOGNIZE THIS UNION OR AGREE TO AN ELECTIONFOR NEXT THURSDAY OR FRIDAY WE WILL ESTABLISH PICKETSAT YOUR ESTABLISHMENT IMMEDIATELY PHONE YOUR REPLYBY2PMTODAYATFR500i1.On October 16, 19 employeessigned and sent toRespondent the followingtelegram:WE THE UNDERSIGNED REQUESTED MR. JIM RHEW, BUSINESSREPRESENTATIVE OF LOCAL LODGE 1775 IA OF M AND AW TOSEND THE FOLLOWING TELEGRAM TO VAUGHN-HICKS BUICK CO.IVOLUNTARILY JOINED THE MACHINIST LOCAL 1775 AND THATUNION IS MY REPRESENTATIVE FOR COLLECTIVE BARGAINING.The Union in turn wired Respondent as follows:SINCE YOUR SERVICE DEPARTMENT EMPLOYEES HAS REMOVEDANY DOUBT THAT WE ARE THEIR COLLECTIVE BARGAININGREPRESENTATIVE THIS IS TO REQUEST A NEGOTIATING MEETINGFOR OCTOBER 22 AT 10 AM AT YOUR OFFICE. IN THE MEANTIMEYOU ARE REQUESTED TO LEAVE THE EMPLOYEES WAGES HOURSOF EMPLOYMENT AND OTHER CONDITIONS OF EMPLOYMENTSTATUS QUOTE [sic] UNTIL A CONTRACT IS REACHED.On October 18 Respondent's attorney, Martin, wrote the Union acknowledgingreceipt of the telegrams of October 16 and 18, and continuing as follows:The company still has a reasonable doubt as to whether yourunion repre-sents a majority of its employees. This doubt is based on the structure of theentire companyand representationsthat havebeen madeto these employeesby the union.The companyfeelsthat thisissue should be resolvedthrough anelectionconductedby the National LaborRelations Board pursuantto thepetition youhave recently filed.To support its alleged doubts, Respondent offered the testimony of Vaughan andHicksinwhich they professed uncertainty and confusion as to the Union's unitclaims because ofthe variation between the Union's letter and the representationpetition,because the filing of the petition indicated to them that the Union wassatisfied to resolvethe majority issue by a Board-conducted election, because onlya few of the employees wore union buttons, because the employeesexpressed nocomplaintsinmeetingswhich Hicks held with them, and because some of themexpressed to Hicks lack of interest in the Union. However, Hicks was able to supplythe namesof only two of the latter and he admitted that theyengaged inthe strikeand in picketingaftermaking such statements to him. Furthermore, Hicks admittedseeing eachof the strikers on the picket line, and all of them signed the telegramof October 16, reaffirming their designation of the Union.C. Concluding findings1. Interference,restraint,and coercionI conclude and find on the basis of the evidence summarized in section B, 1 and4, supra,that Respondent interfered with, restrained, and coerced employees in theexercise of rights guaranteed by Section 7 of the Act by the following conduct:The interrogation of employees concerning their union membership, activities,and desires.Warning employees that because of their organizational activities they might beunable to obtain employment in the State.Warning employees that their earnings would be reduced if the Unioncame in.Offering to bargain directly and individually with the employees, bypassing theUnion as their duly chosen bargaining representative. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDSoliciting an employee to assist in working out with other employees, bypassingtheUnion, an arrangement or agreement in settlement of employee complaintsconcerning working conditions.Respondent's unilateral actions, without notice to or consultation with the Union,in granting wage increases to employees and changing their mode of payment, andin improving working conditions by eliminating Saturday afternoon work, by pro-viding uniforms without cost, and by announcing and putting into effect an improvedvacation policy and improved insurance coverage.2.Discrimination; the issues concerning the strikeI conclude and find that the employees struck on October 14 in protest ofRespondent's unfair labor practices, specifically because of Respondent's refusal torecognize and bargain with the Union while Respondent's officials were contempo-raneously attempting to destroy the Union's majorityand to bargaindirectly withthe employees, bypassing the Union.I find that Respondent's evidence was wholly inadequate to establish that thestrike or the picketing was unlawful under Section 8(b)(7)(C), for the followingreasons: (1) The Union had filed a representation petition under Section 9(c) anditwas currently being processed by the Board; (2) the picketing lasted only some12 days; (3) Respondent filed no charge of an unfair labor practice against theUnion; and (4) the strike was an unfair labor practice strike, as found above. Ialso find that Ralph Eudy's conduct in the incident concerning the unloading ofcards did not constitute misconduct which would warrant the denial of reinstate-ment in his case. Indeed, Respondent reinstated without question Jim Viner, whoparticipated jointly with Eudy in the entire incident.Iconclude and find that the strikers, as unfair labor practice strikers, wereentitled to full reinstatement to their jobs upon their application, even though itmeant discharging replacements hired during the strike.N.L.R.B. v. J. H. Rutter-Rex Manufacturing Company, Inc.,245 F.2d 594, 598, and cases there cited. Byrefusing to reinstate 11 of them (see section B.2, supra),Respondent engaged indiscrimination to discourage membership in the Union.3.The refusal to bargainI conclude and find on the basis of the facts found in section B, 5,a, supra,thatat all times on and after October 1, 1965; the Union represented a majority of theemployees in the appropriate unit (see Conclusions of Law No. 3infra),and thaton and after October 1, the Union has been the exclusive representative of theemployees in said unit for the purposes of collective bargaining within the meaningof Section 9(a) of the Act. Respondent was therefore obligated by the statute tobargain with the Union upon its request on October 1, absent proof of facts whichwould relieve it of that obligation. It asserted two main defenses, a good-faithdoubt of the Union's majority and doubt and uncertainty concerning,the Union'sunit claims, which we consider in order.The general rule is that an employer may in good faith insist on a Board electionas proof of the Union's majority unless it is motivated, not by any bona fide doubt,but rather by a rejection of the collective-bargaining principle or by a desire togain time within which to undermine the Union.Lake Butler Apparel Company,158 NLRB 863, and cases there cited at footnote 2. But here Respondent engagedin a sweeping campaign of conduct which I find was calculated to undermine theUnion's position with the employees and to dissipate its majority status. Such con-duct refuted the existence of Respondent's alleged good-faith doubt of the Union'smajority status and established the illegality of Respondent's refusal to bargain.Id.;N.L.R.B. v. Overnite Transportation Co.,308 F.2d 279, 283 (C.A. 4). Themere fact that Respondent, after notice of the filing of the Union's representationpetition, ultimately went to an election 6 was plainly not sufficient to overcome theclear showing of Respondent's bad-faith motivation.Lake Butler, supra,and casesthere cited at footnote3;N.L.R.B. v. Storack Corporation,357 F.2d 893, 895(C.A.7); N.L.R.B. v. Security Plating Company, Inc.,356 F.2d 725, 727 (C.A. 9).6 This was not a consent-election case, for Respondent went the full route,through aformal representation hearing and a formal Decision and Direction of Election by theRegional Director. VAUGHAN-HICKS BUICK CO.597Here Respondent attempted repeatedly to bypass the Union by bargainingdirectlywith the employees and by acting unilaterally on various matters (seesections B, 4, and C, 1,supra).And though Respondent had broached to theemployees prior to their organizational activities some of the matters on which itlater sought to bargain with them, that did not leave it free, after the employeeshad chosen instead to bargain through a collective-bargaining representative, toignore the latter and to continue its attempts to bargain directly with the employees.Medo Photo Supply Corporation v. N.L.R.B.,321 U.S. 678, 684. For as the Courtheld inMedo,the statute guarantees to all employees the right to bargain collec-tively through their chosen representatives and, "Bargaining carried on by theemployer directly with the employees, whether a minority or majority, who havenot revoked their designation of a bargaining agent, would be subversive of themode of collective bargaining which the statute has ordained ...."Respondent's defense concerning the unit is similarly without merit. Indeed, theevidence does not establish that Respondent professed to the Union either doubt oruncertainty as to the employees whom the Union was claiming to represent. Theclosest approach was the statement in the letter of its attorneys on October 18 thatRespondent's majority doubt was based in part on "the structure of the entire com-pany." But if Respondent intended that vague statement to express doubt concerningthe proposed unit, there was no evidence that such was its position at the represen-tation hearing, for Respondent there freely stipulated that the service departmentunit (the unit specified in the representation petition), included the employees inthe parts department. Indeed, Vaughan admitted at the present hearing that he con-sidered the parts department to be part of the service department. Further evidencethat Respondent considered the two to constitute a homogenous group was suppliedby the inclusion of both at the appreciation dinner which Vaughan and Hicks gavethem in August.In any event it is established law that a good-faith but errnoeous doubt as to theappropriateness of the unit is not a defense to an otherwise meritorious charge ofrefusal to bargain.Southland Paint Company, Inc.,156 NLRB 22, and cases therecited.Moreover, the unit which the Regional Director found to be appropriate (onstipulation by Respondent), represented at worst no more than a slight variationfrom that which the Union specified in the representation petition and did notaffect the Union's majority status. Such variation therefore provided no justificationfor Respondent's refusal to bargain.Southland Paint Company, supra; Priced-LessDiscount Foods, Inc. dVb/a Payless,157 NLRB 1143, at footnote 11;Grand FoodMarket,139 NLRB 73, 89.7Mike Persia Chevrolet Co., Inc.,107 NLRB 377, on which Respondent relies, isplainly distinguishable. There the union's request specified a single unit of the com-pany's employees whereas its representation petition specified a unit covering thethree Chevrolet dealers in New Orleans, and it was not until a late stage of therepresentation hearing that the union stipulated that a separate unit was appropriate.I therefore conclude and find that by refusing to bargain with the Union on andafterOctober 1, 1965; by offering to bargain directly and individually with theemployees, bypassing the Union; and by its unilateral actions, without notice to orconsultation with the Union, as found in section C, 1,supra,Respondent engagedin unfair labor practices proscribed by Section 8(a) (5 ) and (1) of the Act.D. Case 26-RC-2507; the Union's objections to the electionThe findings made in sectionC, supra,on Respondent's unfair labor practicesestablish, and I find, that the Union's objections to the election were meritorious.That finding, however, does not require that a new election be directed, for thefacts here bring this case squarely within the holdings of the Board inBernel Foam7It Is also to be noted that both InPriced-Leas, supra,and inMock Road Super Duper,Inc.,156 NLRB 983, the Board, though finding it unnecessary to determine whether thoserespondents' refusals to bargain violated Section 8(a) (5) of the Act, nevertheless orderedthe respondents to bargain with the unions since the respective unions did represent amajority of the employees in the units found appropriate and since the respondents' un-lawful conduct established that they had completely rejected the collective-bargaining prin-ciple and had merely sought an election in order to gain time to undermine the unions anddissipate their majorites. A similar order would plainly be warranted here were there anylegal or technical obstruction to finding a Section 8 (a) (5) violation. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDProducts Co., Inc.,146 NLRB 1277;Irving Air Chute Company, Inc.,149 NLRB627, 629-630, andS.N.C.Manufacturing Co., Inc.,147 NLRB 809, 810-811. Ishall therefore recommend that the petition in Case 26-RC 2507 be dismissed,' andthat all proceedings in connection with it be vacated.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.By interfering with, restraining, and coercing its employees in theexercise ofrights guaranteed in Section 7 of the Act Respondent engaged in unfair labor prac-ticeswithin the meaning of Section 8(a) (1) of the Act.2. By refusing to reinstate Willie F. Abshure, George Cornatzar, Delmer Newton,Otis Parker, Don Webb, Robert L. Childers, Ralph Eudy, Charles O'Bryant, D. E.Preston, John T. Weber, and Phillip Beavers to their former or substantially equiva-lentpositions upon their applications,Respondent discriminated to discouragemembership in the Union, thereby engaging in unfair labor practices proscribed bySection 8 (a) (3) and (1) of the Act.3.All service department employees, including parts department employees, atRespondent's Little Rock, Arkansas, operation, excluding office clerical employees,salesmen,managerialemployees, guards, watchmen, and supervisors as defined intheAct, constitute a unit appropriate for the purposes of collective bargainingwithin themeaningof Section 9(b) of the Act.4.At all timeson andafter October 1, 1965, the Union has been the exclusiverepresentative of the employees in the aforesaidunitfor the purposes of collectivebargainingwith respect to rates of pay, wages, hours of employment, and otherterms and conditions of employment.5.By offering to bargain directly and individually with the employees, bypassingtheUnion, by itsunilateralactionswithoutnotice toor consultation with theUnion as found herein, and by refusing to bargain collectively with the Union atall times on and after October 1, 1965, Respondentengaged inunfair labor prac-tices proscribed by Section 8(a)(5) and (1) of the Act.6.The aforesaid unfair laborpractices affect commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices, I shallrecommend that it cease and desist therefrom and that it take certain affirmativeaction of the type which is conventionally ordered in such cases as provided in theRecommended Order below and which I find necessary to remedy and to removethe effects of the unfair labor practices and to effectuate the policies of the Act.Because of the nature and extent of Respondent's conduct and for reasons whichare stated inConsolidated Industries, Inc.,108 NLRB 60, 61, and cases there cited,I shall recommend a broad cease-and-desist order.Upon the foregoing findings of fact and conclusions of law and the entire record,and pursuant to Section 10(c) of the Act, I hereby issue the following:RECOMMENDED ORDERVaughan-Hicks Buick Co., its officers,agents,representatives,successors, and-assigns, shall:1.Cease and desist from:(a) Interrogating coercively employees concerning theirunionmembership,activities, and desires.(b)Warning employees that because of their organizationalactivitiesthey maybe unable to obtain employment in the State.(c)Warning employees that their earnings will be reducedif the Union shouldcome in.(d). Acting unilaterally, without noticeto or consultationwith the Union, ingranting wage increases,in changingthe, mode ofpayment,and in improving work-ing conditionsof the employees.(e)Offering to bargain directly and individually with the employees, bypassingthe Union as their dulychosen bargainingrepresentative. VAUGHAN-HICKS BUICK CO.599(f)Refusing to bargain with the Union as the collective-bargainingrepresenta-tive of the employees in the appropriate unit.(g)Discouragingmembershipin InternationalAssociation ofMachinists andAerospaceWorkers, AFL-CIO, or any other labororganization,by refusing toreinstateemployees upon their application following termination of a strike, or inany other manner discriminating against them in regard to hire ortenure ofemployment or any term or condition of employment.(h) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to form, join,or assist saidInternational Association of Machinists and Aerospace Workers, AFL-CIO, or anyother labor organization, to bargain collectively through representatives of theirown choosing,or to engagein other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or to refrain from any or allsuch activities.2.Take the following affirmative action:(a)Offer to Willie F. Abshure, George Cornatzar, Delmar Newton, Otis Parker,Don Webb, Robert L. Childers, Ralph Eudy, Charles O'Bryant, D. E. Preston, JohnT.Weber, and Phillip Beavers immediate and full reinstatement to their former orsubstantially equivalent positions,without prejudice to their seniority or otherrights and privileges, and make each of them whole for any loss of pay he mayhave suffered by payment to him of a sum of money equal to that which he wouldnormally have earned from October 26, 1965 (October 28, 1965, in the case ofPhillip Beavers), to the date of the offer of reinstatement, less his saidearningsduring said period(Crossett Lumber Company,8NLRB 440), said backpay to becomputed on a quarterly basis in the manner established by the Board in F. W.Woolworth Company,90 NLRB 289, together with interest thereon at the rate of6 percent per annum,Isis Plumbing & Heating Co.,138 NLRB 716.(b)Notify the said Willie F. Abshure, George Cornatzar,DelmarNewton,Otis Parker, Don Webb, Robert L. Childers, Ralph Eudy, Charles O'Bryant, D. E.Preston, John T. Weber, and Phillip Beavers if presently serving in the ArmedForces of the United States of their right to full reinstatement uponapplicationin accordance with the Selective Service Act and the Universal MilitaryTrainingand Service Act, as amended, after discharge from the Armed Forces.(c)Preserve and, upon request, make available to the Boardor its agents, forexaminationand copying, all payroll records, social security payment records, time-cards, personnelrecords and reports, and all other records necessary to analyze theamounts of backpay due under theserecommendations.(d) Bargain collectively, upon request, with the Unionconcerningrates of pay,wages, hours of employment, or other conditions of employment of itsemployeesin the appropriateunitherein found.(e) Post in its offices, showroom, and shop at Little Rock, Arkansas,copies ofthe attached notice marked Appendix A.8 Copies of said notice to be furnished bytheRegional Director for Region 26, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places,where notices to employees are customarily posted.Reasonablesteps shallbe takento insurethat saidnotices arenot altered, defaced, or covered by any othermaterial.(f)Notify the Regional Director for Region 26, in writing, within 20 days fromthe receipt of thisDecision,what steps Respondent has taken to comply herewith.9IT IS FURTHER RECOMMENDED that the petition in Case 26-RC-2507 bedismissedand that all proceedings held in connection therewith be vacated.IIn the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "a Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order is enforced by adecree of a United States Court of Appeals, the words, "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order."'In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days from,the date of this Order, what steps the Respondent has taken to comply herewith." 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct,as amended,we hereby notify our employees that:WE WILL NOTinterrogate coercively our employees concerning their unionmembership,activities,or desires.WE WILL NOTwarn employees that because of their organizational activitiesthey may be unable to obtain employment in the State.WE WILL NOTwarn employees that their earnings will be reduced if theUnion should come in.WE WILL NOTact unilaterally,without notice to or consultation with theUnion, in granting wage increases,in changing the mode of payment, or inimproving working conditions of the employees.WE WILL NOToffer to bargain directly and individually with the employees,bypassing the Unionas their dulychosen bargaining representative.WE WILL NOTdiscouragemembership in InternationalAssociation ofMachinists and AerospaceWorkers, AFL-CIO, orin any other labor orga-nization,by refusingto reinstate employees upon their application followingthe termination of a strike,or in any other manner discriminating in regardto hire or tenure of employment or any term or condition of employment.WE WILL NOTin any other manner interfere with, restrain, or coerce employ-ees in the exercise of their right to self-organization, to form, join, or assist saidInternationalAssociation ofMachinists and Aerospace Workers,AFL-CIO,or any other labor organization to bargain collectively through representativesof their own choosing or to engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection or to refrainfrom any or all such activities.WE WILL offertoWillie F. Abshure,George Cornatzar,Delmar Newton,Otis Parker,Don Webb. RobertL. Childers,Ralph Eudy,Charles O'Bryant,D. E. Preston,John T. Weber, and Phillip Beavers immediate and full rein-statement to their former or substantially equivalent positions without preju-dice to their seniority or other rights and privileges and make them wholefor any loss of pay they may have suffered as a result of our discriminationagainst them in the manner provided in the Trial Examiner'sDecision.WE WILL bargain collectively, upon request,with International AssociationofMachinists and AerospaceWorkers, AFL-CIO, as the exclusive representa-tive of our employees in the appropriate unit, concerningrates of pay,wages,hours of employment,and other conditions of employment.The appropriate unit is:All servicedepartment employees,including parts department employ-ees, at our Little Rock,Arkansas,operation,excluding office clericalemployees, salesmen,managerial employees, guards, watchmen, andsupervisors as defined in the Act.All our employees are free to become or remain,or refrain from becoming orremaining,members of the above-named or any other labor organization.VAUGHAN-HICKS BUIC% Co.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE-Notify the above-named employees if presently serving in the ArmedForces of the United States of their right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, 746FederalOffice Building,167NorthMain Street,Memphis,Tennessee 38103,Telephone 534-3161.